Exhibit 10.2

COLLATERAL TRUST JOINDER

Reference is made to the Collateral Trust Agreement, dated as of November 20,
2012 (as supplemented by that certain Supplement to Collateral Trust Agreement
dated as of April 29, 2014 and as further amended, restated, supplemented or
otherwise modified from time to time, the “Collateral Trust Agreement”), among
AK Steel Corporation, a Delaware corporation, (the “Company”), AK Steel
Properties, Inc., a Delaware corporation (“AK Properties”), AK Tube LLC, a
Delaware limited liability company (“AK Tube” and, together with the Company and
AK Properties, the “Grantors”), U.S. Bank National Association, as Senior
Indenture Trustee, U.S. Bank National Association, as Collateral Agent, and each
other Person party thereto from time to time. Terms defined in the Collateral
Trust Agreement and not otherwise defined herein are as defined in the
Collateral Trust Agreement.

This Collateral Trust Joinder, dated as of June 20, 2016 (this “Collateral Trust
Joinder”), is being delivered pursuant to Section 2(b) of the Collateral Trust
Agreement as a condition precedent to the incurrence of the indebtedness for
which the undersigned is acting as agent being entitled to the benefits of being
Secured Obligations under the Collateral Trust Agreement.

1. Joinder. The undersigned, U.S. Bank National Association, a national banking
association, (the “New Representative”) as trustee under that certain Indenture
dated as of the date hereof among the Company, the guarantors party thereto and
the New Representative (as amended, restated, supplemented or otherwise modified
from time to time, the “Additional Secured Debt Facility”) hereby agrees to
become party as an Additional Authorized Representative and a Secured Party
under the Collateral Trust Agreement for all purposes thereof on the terms set
forth therein, and to be bound by the terms, conditions and provisions of the
Collateral Trust Agreement as fully as if the undersigned had executed and
delivered the Collateral Trust Agreement as of the date thereof.

2. Lien Sharing and Priority Confirmation. The undersigned New Representative,
on behalf of itself and each holder of obligations in respect of the Additional
Secured Debt Facility (together with the Additional Authorized Representatives,
the “New Secured Parties”), hereby agrees, for the enforceable benefit of all
existing and future Additional Authorized Representatives, each existing and
future Trustee and each existing and future Secured Party, and as a condition to
being treated as Secured Obligations under the Collateral Trust Agreement that:

(a) all Secured Obligations will be and are secured equally and ratably by all
Transaction Liens granted to the Collateral Agent, for the benefit of the
Secured Parties, which are at any time granted by any Grantor to secure any
Secured Obligations whether or not upon property otherwise constituting
collateral for such Additional Secured Debt Facility, and that all Transaction
Liens granted pursuant to the Security Documents will be enforceable by the
Collateral Agent for the benefit of all holders of Secured Obligations equally
and ratably as contemplated by the Collateral Trust Agreement;

(b) the New Representative and each other New Secured Party is bound by the
terms, conditions and provisions of the Collateral Trust Agreement and the
Security Documents, including, without limitation, the provisions relating to
the ranking of Transaction Liens and the order of application of proceeds from
the enforcement of Transaction Liens; and

(c) the New Representative shall perform its obligations under the Collateral
Trust Agreement and the Security Documents.



--------------------------------------------------------------------------------

3. Appointment of Collateral Agent. The New Representative, on behalf of itself
and the New Secured Parties, hereby (a) irrevocably appoints U.S. Bank National
Association as Collateral Agent for purposes of the Collateral Trust Agreement
and the Security Documents, (b) irrevocably authorizes the Collateral Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Collateral Agent in the Collateral Trust Agreement and the Security
Documents, together with such actions and powers as are reasonably incidental
thereto, and authorizes the Collateral Agent to execute any Security Documents
on behalf of all Secured Parties and to take such other actions to maintain and
preserve the security interests granted pursuant to any Security Documents, and
(c) acknowledges that it has received and reviewed the Collateral Trust
Agreement and the Security Documents and agrees to be bound by the terms
thereof. The New Representative, on behalf of the New Secured Parties, and the
Collateral Agent, on behalf of the existing Secured Parties, each hereby
acknowledges and agrees that the Collateral Agent in its capacity as such shall
be agent on behalf of the New Representative and on behalf of all other Secured
Parties.

4. Consent. The New Representative, on behalf of itself and the New Secured
Parties, consents to and directs the Collateral Agent to perform its obligations
under the Collateral Trust Agreement and the Security Documents.

5. Authority as Agent. The New Representative represents, warrants and
acknowledges that it has the authority to bind each of the New Secured Parties
to the Collateral Trust Agreement and such New Secured Parties are hereby bound
by the terms, conditions and provisions of the Collateral Trust Agreement,
including, without limitation, the provisions relating to the ranking of
Transaction Liens and the order of application of proceeds from the enforcement
of Transaction Liens.

6. Additional Authorized Representative. The Additional Authorized
Representative in respect of the Additional Secured Debt Facility is U.S. Bank
National Association. The address of such Additional Authorized Representative
in respect of the Additional Secured Debt Facility for purposes of all notices
and other communications hereunder and under the Collateral Trust Agreement is
U.S. Bank National Association, Corporate Trust Department, 425 Walnut Street,
6th Floor, Cincinnati, OH 45202.

7. Officer’s Certificate. Each of the Grantors hereby certifies that the
Grantors have, on or prior to the date hereof, delivered the Officer’s
Certificate contemplated by Section 2(b)(ii) of the Collateral Trust Agreement
and all other information, evidence and documentation required by Section 2(b)
of the Collateral Trust Agreement, in each case in accordance with the terms of
the Collateral Trust Agreement.

8. Reaffirmation of Security Interest. By acknowledging and agreeing to this
Collateral Trust Joinder, each of the Grantors hereby (a) confirms and reaffirms
the security interests pledged and granted pursuant to the Security Documents
and grants a security interest in all of its right, title and interest in the
Collateral (as defined in the applicable Security Documents), whether now owned
or hereafter acquired to secure the Secured Obligations, and agrees that such
pledges and grants of security interests shall continue to be in full force and
effect, (b) confirms and reaffirms all of its obligations under its guarantees
pursuant to the applicable Senior Secured Note Documents and the Additional
Secured Debt Documents and agrees that such guarantees shall continue to be in
full force and effect, and (c) authorizes the filing of any financing statements
describing the Collateral (as defined in the applicable Security Documents) in
the same manner as described in the applicable Security Documents or in any
other manner as the Collateral Agent may determine is necessary or advisable to
ensure the perfection of the security interests in the Collateral (as defined in
the applicable Security Documents) granted to the Collateral Agent hereunder or
under the applicable Security Documents.

9. Counterparts. This Collateral Trust Joinder may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. This Collateral Trust Joinder may be

 

2



--------------------------------------------------------------------------------

executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Collateral Trust Joinder by facsimile or PDF transmission
shall be as effective as delivery of a manually signed counterpart of this
Collateral Trust Joinder. Signatures of the parties hereto transmitted by
facsimile or PDF shall be deemed to be their original signatures for all
purposes.

10. Governing Law. THIS COLLATERAL TRUST JOINDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS.

11. Miscellaneous. The provisions of Sections 8 through 24 of the Collateral
Trust Agreement shall apply with like effect to this Collateral Trust Joinder.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative has caused this Collateral Trust
Joinder to be duly executed by its authorized representative, and each Grantor
party hereto have caused the same to be accepted by their respective authorized
representatives, as of the day and year first above written.

 

U.S. BANK NATIONAL ASSOCIATION,
as New Representative

By:  

/s/ William E. Sicking

Name:   William E. Sicking Title:   Vice President & Trust Officer



--------------------------------------------------------------------------------

Acknowledged and agreed,

as of the day and year first above written:

 

AK STEEL CORPORATION By:  

/s/ Jaime Vasquez

Name:   Jaime Vasquez Title:   Vice President, Finance and Chief Financial
Officer AK STEEL PROPERTIES, INC. By:  

/s/ Joseph C. Alter

Name:   Joseph C. Alter Title:   President AK TUBE LLC By:  

/s/ Edward J. Urbaniak, Jr.

Name:   Edward J. Urbaniak, Jr. Title:   President



--------------------------------------------------------------------------------

The Collateral Agent acknowledges receipt of this Collateral Trust Joinder and
agrees to act as Collateral Agent with respect to the Additional Secured Debt
Facility in accordance with the terms of the Collateral Trust Agreement and the
Security Documents, as of the day and year first above written.

 

U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent

By:  

/s/ William E. Sicking

Name:   William E. Sicking Title:   Vice President & Trust Officer